Citation Nr: 0824489	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-33 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from June 1964 to June 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2007, subsequent to the issuance of the most recent 
supplemental statement of the case (SSOC) dated in January 
2007, the Board received additional evidence from the 
veteran.  It was initially received at the RO in March 2007.  
This document pertains to his current claim.  A waiver of 
consideration by the RO did not accompany these documents.  
See 38 C.F.R. § 20.1304(c).  As such the Board cannot 
consider this evidence in the first instance.

The veteran has submitted a medical opinion which, in 
essence, relates his sleep disorder to military service.  
Reference is made to having reviewed the records of this 
physician's treatment of the veteran.  It does not appear, or 
is not clear, that service medical records were reviewed.  A 
VA medical examination and opinion is needed after a 
comprehensive review of the record.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain copies of all 
outstanding records of treatment for sleep 
apnea.  Records requested should include 
those from the doctor who submitted the 
recent opinion.  Appellant's assistance in 
identifying and obtaining the records 
should be requested as needed.  If there 
is an attempt to obtain records that is 
unsuccessful, documentation should be 
placed in the claims file showing the 
steps taken and the negative result.

2.  After the receipt of the requested 
records, but whether records are obtained 
or not, an appropriate VA examination 
should be conducted by a physician to 
determine the nature and etiology of sleep 
apnea.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination and the 
examiner should acknowledge such review in 
the examination report.  The examiner 
should provide opinion as to whether it is 
at least as likely as not (that is, a 
probability of 50 percent or better) that 
the veteran has sleep apnea caused or 
aggravated by military service.  A medical 
basis for any opinion expressed should be 
included in the report.  If a 
determination cannot be made without 
resort to speculation, that should also be 
noted.  Specifically, the recent opinion 
should be reconciled with the findings 
made following the examination.

3.  After the development requested above 
has been completed, the RO/AMC should 
again review the record.  If the benefits 
sought remain denied, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




